890 So. 2d 1250 (2005)
Willie L. HAMILTON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4216.
District Court of Appeal of Florida, Fourth District.
January 19, 2005.
Willie L. Hamilton, Punta Gorda, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the trial court's summary denial of appellant's motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court erred in rejecting appellant's claim that his sentence to 30 years in prison for attempted robbery with a firearm was illegal *1251 because that offense is a second degree felony. See e.g. Bailey v. State, 877 So. 2d 836 (Fla. 4th DCA 2004); Cadet v. State, 816 So. 2d 1202 (Fla. 4th DCA 2002). Apparently the trial court had relied on a State response which had erroneously represented that the offense was a first degree felony. The State concedes in its response filed in this Court the need for remand for resentencing on Count II, the subject of appellant's 3.800(a) motion.
Reversed and remanded for resentencing on Count II.
GUNTHER, KLEIN and STEVENSON, JJ., concur.